Citation Nr: 1528565	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  14-06 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an effective date earlier than October 20, 2009, for the grant of service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to May 1969.  The Veteran died in June 1984, and the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction of the Veteran's case currently at the Togus, Maine, RO.  

In the November 2010 rating decision, the RO granted service connection for the cause of the Veteran's death, effective October 20, 2009.  The appellant appealed the effective date assigned.  The Board notes that this was previously described by the RO as a clear and unmistakable error claim (CUE), but the November 2010 rating decision never became final.  The appellant contacted her congresswoman indicating disagreement with the effective date of her award.  In August 2011, the congresswoman's office submitted a copy of this communication to VA.  This was treated as a valid and timely notice of disagreement to the November 2010 rating decision assigning an effective date of October 20, 2009.  As such, the issue is properly characterized on the cover page of this decision.

In May 2014, the appellant appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In addition to a paper claims file, there is also an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDINGS OF FACT

1.  An August 1984 VA decision awarded burial benefits in the amount of $150.00, and also concluded that the Veteran's death was not due to a service-connected condition.  

2.  The appellant received notification of her appellate rights in this August 1984 decision denying cause of death benefits.  She did not appeal the decision or submit any new and material evidence within one year of the August 1984 decision, and it became final.  

3.  There is no evidence of record, dated between August 1984 and October 2009 that could reasonably be construed as a claim, formal or informal, to reopen service connection for the cause of the Veteran's death.

4.  In October 2009, VA received the appellant's application to reopen the claim for service connection for the Veteran's cause of death.

5.  In a November 2010 decision, the RO granted appellant's claim for service connection for the cause of the Veteran's death, and assigned an effective date of October 20, 2009-the date the appellant's claim to reopen was received.  

CONCLUSIONS OF LAW

1.  The August 1984 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1104 (2014).

2.  The criteria for an effective date earlier than October 20, 2009, for the grant of DIC benefits are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.5, 3.102, 3.159, 3.160, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The appellant challenges the effective date assigned in connection with the award of service connection for the cause of the Veteran's death.  Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Therefore, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

The Board is cognizant of the Court's holding in Hupp v. Nicholson, 21 Vet. App. 342 (2007), that the notice provided to a claimant seeking DIC benefits must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp, 21 Vet. App. at 352-53.  The April 2010 letter included all required notice pursuant to Hupp.

As noted above, the appellant also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which she presented oral argument in support of her earlier effective date claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the appellant's claim.  Significantly, neither the appellant, nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board finds that VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional records have yet to be requested.

As such, the Board will proceed to the merits of the appeal.

Legal Criteria

Unless specifically provided otherwise, the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1) (West 2014); 38 C.F.R. § 3.400 (b)(2)(i) (2014).

38 U.S.C.A. § 5110(d)(1) provides that the effective date of an award of death compensation/DIC for which the application is received within one year from the date of death, shall be the first day of the month in which the death occurred.  Additionally, subject to the provisions of 38 U.S.CA. § 5101, 38 U.S.C.A. § 5110(g) provides that where compensation, DIC, or pension benefits are awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the Act or administrative issue.  Id. 

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a) (2014). 

Exceptions to the rule that allows for retroactive payments provide that if the claim is reviewed on the initiative of VA or by request of the Veteran/claimant within one year from the effective date of the law or VA issue, the proper effective date is the same date the change of law went into effect.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA or by request of the Veteran/claimant more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or Veteran/claimant request if the Veteran/claimant met all of the requirements for eligibility as of the date of the liberalizing law.  38 C.F.R. § 3.114(a)(2) (3) (2014).  In order to be eligible for a retroactive payment under 38 C.F.R. § 3.114, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law and that such eligibility existed continuously from that date to the date of the claim or administrative determination of entitlement.  38 C.F.R. § 3.114.

VA has promulgated special rules for effective dates for the award of presumptive service connection based on exposure to herbicides pursuant to the class action suit of Nehmer v. United States Department of Veterans Affairs, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); and Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer "class member" is a Vietnam Veteran who has a "covered herbicide disease."  For a Nehmer class member, the effective date of the award of disability compensation for a "covered herbicide disease," will be the later of the date the claim was originally received by VA or the date the disability arose.  38 C.F.R. § 3.816(C)(2) (2014). 

A covered herbicide disease is a disease for which the Secretary of Veterans Affairs established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  38 C.F.R. § 3.816(C)(1) (2) (2014).  The appellant's claim for service connection for the cause of the Veteran's death was granted pursuant a liberalizing law.  Effective August 31, 2010, VA added ischemic heart disease to the list of presumptive diseases associated with herbicide exposure. 75 Fed. Reg. 53,216 (Aug. 31, 2010); 38 C.F.R. § 3.309(e) (2011). 

If the "class member" and "covered herbicide disease" requirements are met and the class member had a claim for the covered herbicide disease that was denied between September 25, 1985, and May 3, 1989, or pending (including received by VA) between May 3, 1989, and the date of the change in regulation allowing for a presumption of the covered disease, then the effective date will be the later of (1) the date of claim was received by VA; or (2) the date the disability arose.  38 C.F.R. § 3.816(c)(1) (2).  

There are two exceptions to this rule: (1) if the class member's claim was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service and (2) if there was no prior claim (either previously denied or currently pending), then the effective date of the award shall be determined in accordance with the general effective date regulations.  38 C.F.R. § 3.816(C)(3)(4).

Factual Background and Analysis

The appellant contends that an effective date earlier than October 20, 2009, is warranted for her cause of death claim.  She specifically argues that VA never adjudicated the cause of death claim in conjunction with her July 1984 claim for nonservice-connected death pension benefits, and that VA did not adjudicate her cause of death claim following a July 1984 application for Social Security Administration (SSA) benefits following the Veteran's death.  In other words, the appellant argues that her service connection for the cause of the Veteran's death claim has been pending since July 1984 and effective date as of the date of the Veteran's death is warranted under 38 C.F.R. §§ 3.152, 3.153, 3.201, 3.816.  

The Veteran died in June 1984.  The cause of death was listed as a heart attack due to hypertension and arteriosclerotic cardiovascular disease.  At the time of his death, the Veteran was not in receipt of any service-connected benefits.  

In July 1984, the appellant submitted an application for death pension benefits.  She indicated that she was seeking death pension benefits and checked off the box indicating "No" as to whether she claimed that the cause of death was due to service.  She also indicated that she had filed for SSA benefits in July 1984, but did not know how much she would receive.  

The Board agrees with the Veteran's representative that the July 1984 application for death pension benefits constituted a claim for both death pension and Dependency and Indemnity Compensation (DIC) benefits.  See 38 U.S.C.A. § 5101(b)(1) (West 2002); 38 C.F.R. § 3.152(b)(1) (2014).  The Board finds, however, that the cause of death claim was finally adjudicated by the RO in an August 1984 decision described below.  

In a July 1984 administrative decision, VA denied nonservice connected death pension benefits because the appellant's income exceeded the maximum income limitation for VA pension benefit purposes. 

Later that month, the appellant filed an application for burial benefits.  In an August 1984 decision, VA indicated that the appellant was authorized a $150.00 payment for the funeral and burial expenses for the deceased Veteran.  Further, this decision included a notation that "THE EVDIENCE DOES NOT SHOW THAT THE VETERAN'S DEATH WAS DUE TO A SERVICE CONNECTED CONDITION."  On the back side of this decision was a notice of the appellant's procedural and appellate rights.  

The appellant did not appeal the amount of the burial benefits or the decision finding that the Veteran's death was not due to a service connected condition.  There is no evidence of record that the appellant wished to appeal the August 1984 denial, and no evidence was received from the appellant between August 1984 and her application to reopen received in October 2009.  As such, the August 1984 decision denying service connection for the cause of the Veteran's death became final.  38 C.F.R. §§ 3.156(b), 20.300, 20.302.  

In light of this final decision, the Board's inquiry is therefore limited by operation of law whether the appellant filed a claim of entitlement to service connection for the cause of the Veteran's death after the August 1984 decision, and before the current effective date of the award in question, October 20, 2009.  

The appellant filed her current claim for service connection for the cause of the Veteran's death on October 22, 2009.  The RO treated it as an initial claim for entitlement to service connection for the cause of the Veteran's death.  This is also noted in the April 2010 duty to assist letter.  

In the November 2010 rating decision, the RO awarded service connection for the cause of the Veteran's death, and it assigned an effective date of October 20, 2009.  The Board is aware that the appellant's claim was date-stamped October 22, 2009, and the RO awarded an effective date of October 20, 2009.  The Board finds, however, that his two-day discrepancy does not impact the outcome of the instant case, and will proceed with the effective date of October 20, 2009.  

In this case, there is no indication that VA denied compensation for cause of death due to ischemic heart disease in any decision issued between September 25, 1985, and May 3, 1989.  Again, the denial was in an August 1984 decision, and the appellant did not appeal this decision.  

As the appellant's most recent cause of death claim was received by VA on October 22, 2009, which is between May 3, 1989, and August 31, 2010 (the effective date of the presumption of service connection for ischemic heart disease), the proper effective date of this award is the later of the date his claim was received by VA or the date the disability arose.  See 38 C.F.R. § 3.816(c)(2).  As noted above, ischemic heart disease was included as a covered herbicide disease effective August 31, 2010.  75 Fed. Reg. 52,204 (August 31, 2010) (eff. August 31, 2010).  Therefore, the appellant's award qualifies for the exceptions stated in 38 C.F.R. § 3.816(d)(2).  Those indicate that the effective date will be the later of these two dates: the date the claim was received (here, October 2009) or the date of death (August 1984). Thus, the exception in (d)(2) would dictate an October 2009 effective date, but not earlier.

In this case, the evidence establishes that the Veteran's cardiovascular disease was a contributory cause of his death in June 1984.  The appellant's cause of death claim was initially denied in an unappealed August 1984 decision, and she filed her current request for cause of death benefits in October 2009.  Therefore the effective date of October 20, 2009, the latter of the date of onset of the Veteran's cardiovascular disease and the date the appellant's claim was received at VA, is the properly assigned effective date for the award of service connection for the cause of the Veteran's death.  See 38 C.F.R. § 3.816(c)(2).

The Board appreciates the arguments submitted on behalf of the appellant-namely, that her cause of death claim has been pending since 1984 or that her SSA claim for benefits in July 1984 should also be considered a claim for VA cause of death benefits.  

Again, the appellant's claim for death pension benefits is also a claim for DIC benefits, including a cause of death claim.  The cause of death claim was denied in an August 1984 RO decision and the August 1984 decision became final-as discussed above.  The Board is aware that the records associated with her July 1984 application for SSA benefits based upon the death of the Veteran are not associated with the claims file.  The Board finds, however, that even if she applied for SSA benefits in July 1984, she would still not be entitled to an effective date earlier than October 20, 2009, for the grant of cause of death benefits as the August 1984 decision denying cause of death benefits is final.  

In light of the foregoing, the current effective date of October 20, 2009, for the grant of service connection for the cause of the Veteran's death is appropriate, and an earlier effective date is not warranted in this case.  38 C.F.R. § 3.816; Nehmer, 284 F.3d 1158 (9th Cir. 2002); Nehmer, 32 F. Supp. 2d 1175 (N.D. Cal. 1999); Nehmer, 712 F. Supp. 1404 (N.D. Cal. 1989).  The Board is without authority to grant equitable relief.  Rather, the Board is constrained to follow the specific provisions of law that govern the circumstances of this case and that are within the jurisdiction and authority of the Board to review.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 390, 425 (1994).  For these reasons, the claim is denied.


ORDER

An effective date earlier than October 20, 2009, for the grant of service connection for the cause of the Veteran's death is denied.  


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


